          Case 2:20-cv-00132-BSM Document 8 Filed 06/25/20 Page 1 of 1


                                                                                       FILED
                                                                                   U.S. DISTRICT COURT  .. ,
                                                                               EASTERN DISTRICT A    NSAS


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS JAMES
                                 DELTA DIVISION           By: __r::;-"""'V-~~~~=

EDRIN ALLEN                                                               PLAINTIFF

vs.                               No. 2:20-CV-132-BSM

GIBBS FERGUSON , et al                                                    DEFENDANTS


                 SEPARATE ANSWER OF SARAH FARRAR-PHILLIPS
                             AND LARRY ALLEN

1. Defendant Sarah Farrar-Phillips admits that she is the Chief Clerk for the McGehee
   Department of the 27th State District Court which covers Desha and Chicot Counties.

2. Defendant Larry Allen admits that he is the Sheriff of Desha County, Arkansas.

3. Defendants Sara Farrar-Phillips and Larry Allen will take no further action under
   A.C. A. 18-16-101 while this case is pending.

4. There is no need for a Temporary Restraining Order or Preliminary Injunction to issue against
   Defendants in this action.

                                                    Sarah Farrar-Phillips, Defendant
                                                    Larry Allen, Defendant

                                                     ~'
                                                     .~~cb
                                                    Gibbs Ferguson, Attorney forefendants
                                                    209 Oak Street
                                                    McGehee, AR 71654
                                                    Arkansas Bar No. 71030

                                 CERTIFICATE OF SERVICE
        The foregoing pleading served on Plaintiff by mailing a copy to his attorney, Amy
Pritchard, 1201 McMath Avenue, Little Rock, AR 72201 by regular U.S. Mail on
June J..3-<- , 2020.
                                                           \....
                                                   ) ~kf---1-~
                                                    Gibbs Ferguson, Attorney
